Citation Nr: 1433963	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-49 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder. 

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for bilateral pes planus.  

4.  Entitlement to service connection for a burn scar of the left arm.  

5.  Entitlement to service connection for a disorder characterized by an irregular heartbeat.  

6.  Entitlement to a compensable initial rating for a right knee strain.  

7.  Entitlement to a compensable initial rating for a left knee strain.  




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2004 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  The Veteran has relocated during the pendency of this appeal, and custody of his claims file has been transferred to the RO in Roanoke, Virginia.  

This appeal was in part processed using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issues of entitlement to service connection for bilateral pes planus and a disorder characterized by an irregular heartbeat are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a currently-diagnosed right ankle disability.  

2.  The Veteran does not have a currently-diagnosed low back disability.  

3.  The Veteran has a current diagnosis of a burn scar of the left upper extremity which was sustained during active duty service.  

4.  The Veteran's strain of the right knee is manifested by extension to 0 degrees, flexion greater than 60 degrees, no degenerative arthritis established by X-ray findings, and no instability or subluxation of the knee joint.  

5.  The Veteran's strain of the left knee is manifested by extension to 0 degrees, flexion greater than 60 degrees, no degenerative arthritis established by X-ray findings, and no instability or subluxation of the knee joint.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

3.  The criteria for service connection for a burn scar of the left upper extremity have been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  

4.  A compensable initial evaluation for a right knee strain is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2013).  

5.  A compensable initial evaluation for a left knee strain is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256-63 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In an October 2009 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Additionally, as this appeal involves in part a claim of higher initial ratings for service-connected knee disabilities, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103 notice for the service connection claims.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

The Board further notes that, in the present case, initial notice was issued in October 2009, prior to the December 2009 adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Veteran has also been afforded VA medical examinations in November 2009 and August 2012.  The Board notes that the VA and private medical evidence of record contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

a. Right Ankle Disorder

The Veteran seeks service connection for a right ankle disorder.  A current disorder is central to any claim for service connection.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  

In the present case, a current disorder of the right ankle has not been presented.  The Veteran was seen during active duty service in April 2006 for treatment of a right ankle sprain, and a history of recurrent sprains was noted.  After a brief period of convalescence, he was essentially asymptomatic.  The Veteran next sought treatment for a right ankle sprain in October 2008, when he reported injuring the right ankle while playing basketball.  A right ankle sprain was again diagnosed and he was placed in a walking boot.  On follow-up seven days later, his pain had mostly subsided, although he reportedly experienced pain with extended walking or standing.  His right ankle sprain was deemed resolved by the examiner.  On an in-service flight physical in December 2008, a prior history of a right ankle sprain in October 2008 was noted by the examiner; however, this injury resulted in no current symptoms at that time, and was not considered disabling.  

Upon receipt of the Veteran's claim, he was afforded a VA general medical examination in November 2009.  He reported a history of prior right ankle sprains; on objective evaluation, however, the examiner could find no indications of a current right ankle disorder, and X-rays of the right ankle were negative for abnormality.  The examiner declined to diagnose a right ankle disorder, finding "no pathology to render a diagnosis."  Subsequent VA and private outpatient treatment records are also negative for a diagnosis of a current right ankle disorder.  

In the absence of a diagnosis of a right ankle sprain, or any related disorder of the right ankle, a current disorder of the right ankle is not established.  As a service connection claim requires, at a minimum, competent evidence of a current disability, the Board finds that a preponderance of the evidence is against the claim for service connection for a right ankle disorder.  Brammer, 3 Vet. App. at 225.  

The Veteran himself asserts that he has an orthopedic or musculoskeletal disorder of the right ankle.  The Board finds that the Veteran is competent to report musculoskeletal symptoms, including pain and limitation of motion, but is not competent to diagnosis a right ankle disability, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony is not competent in the present case on the question of diagnosis of current disability of the right ankle because, while the Veteran is competent to report such observable symptomatology as joint pain, he is not competent to diagnosis an underlying orthopedic or musculoskeletal disorder of the right ankle.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  In Kahana, which specifically considered orthopedic disorders, the Court recognized the limits of lay competency in determining current diagnoses and etiologies of such orthopedic disorders as arthritis.  Id. at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as joint pain, but pain does not equal a diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (stating that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  In light of the normal clinical findings of the right ankle on VA medical examination and the evidence within the record reflecting an absence of diagnosis or treatment in the period following service, the Veteran's more recent assertions of having a right ankle disability are less probative than the VA medical treatment records and the other evidence of record.  

The Board is aware of the recent decision of the U.S. Court of Appeals for Veterans Claims (Court) in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), in which the Court found that even a diagnosis rendered prior to the claims period could be sufficient to constitute a current disability for compensation purposes.  The Board finds the present case distinguishable from Romanowsky, however.  As noted above, the Veteran's in-service right ankle sprain was found to have resolved in service, as no current symptoms were noted on his December 2008 flight physical.  Moreover, the November 2009 finding of no current diagnosis was rendered in light of the Veteran's reported medical history and after objective clinical evaluation, to include X-rays.   

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right ankle disorder, and the claim for this disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Low Back Disorder

The Veteran seeks service connection for a low back disorder.  He has reported onset of low back pain during active duty service.  Review of the service treatment records indicates that on a September 2009 in-service report of medical history, he reported low back pain with extended standing.  

Upon receipt of his claim, he was afforded a VA general medical examination in November 2009, wherein his history of reported low back pain in service was noted.  On objective evaluation, he was without any clinical symptomatology of the low back, and X-rays of the lumbosacral spine were without abnormality.  No limitation of motion was present.  The examiner concluded a current diagnosis of a lumbosacral spine disorder was not warranted, as there was "no pathology to render a diagnosis."  Subsequent VA and private outpatient treatment records are also negative for a diagnosis of a current lumbosacral spine disorder.  

As noted above, a current disability is central to any service connection claim.  See Brammer, 3 Vet. App. at 225.  In the absence of a diagnosis of a low back disorder, a current disorder of the low back is not established.  As a service connection claim requires, at a minimum, competent evidence of a current disability, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disorder.  Id.  

The Veteran himself asserts that he has an orthopedic or musculoskeletal disorder of the low back.  The Board finds that the Veteran is competent to report musculoskeletal symptoms, including pain and limitation of motion, but is not competent to diagnosis a low back disability, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony is not competent in the present case on the question of diagnosis of current disability of the low back because, while the Veteran is competent to report such observable symptomatology as low back pain, he is not competent to diagnosis an underlying orthopedic or musculoskeletal disorder of the lumbosacral spine.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

The Board does find the Veteran competent to report the chronicity of such observable symptomatology as low back pain, but pain does not equal a diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (stating that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  In light of the normal clinical findings of the low back on VA medical examination and the evidence within the record reflecting an absence of diagnosis or treatment in the period following service, the Veteran's more recent assertions of having a low back disability are less probative than the VA medical treatment records and the other evidence of record.  

As noted above, the Board is cognizant of the recent decision in Romanowsky.  The Board finds the present case distinguishable from Romanowsky, however.  Specifically, while the Veteran did report low back pain during service, he was not diagnosed with any underlying disorder.  Moreover, the November 2009 finding of no current diagnosis was rendered in light of the Veteran's reported medical history and after objective clinical evaluation, to include X-rays.   

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disorder, and the claim for this disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

c. Scar of the Left Arm

The Veteran seeks service connection for a scar of the left arm, reportedly sustained when he contacted a hot exhaust pipe on an aircraft while performing maintenance on the vehicle.  

The Veteran's April 2004 service entrance examination is negative for any findings or history of a burn scar of the left upper extremity.  In July 2007, according to the service treatment records, he was treated for a 2nd degree burn of the left arm following contact with the exhaust pipe of an aircraft.  

On VA dermatological examination in January 2011, the Veteran was observed to have a 2cm by 4cm burn scar along the proximal surface of the left upper extremity.  He reportedly sustained this injury during service.  As the Veteran was treated for a scar injury sustained during service, and a current diagnosis of the same has been rendered by VA personnel, service connection for a burn scar of the left arm is granted.  

III.  Increased Initial Evaluations - Bilateral Knees

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

For his bilateral knee strains, the Veteran has been awarded a noncompensable disability rating for each knee under Diagnostic Code 5299-5260 for other disorders of the knees.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2012).  

In adjudicating the present claim, the Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which interprets that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257; see also VAOPGCPREC 9-98.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).  

Upon consideration of the totality of the record, the Board finds the preponderance of the evidence to be against a compensable initial rating for either knee.  Considering first a compensable initial evaluation for limitation of motion of either knee, an increased evaluation based upon limitation of flexion or extension of the bilateral knees is not warranted.  The pertinent evidence concerning the severity of the left and right knees shows that neither disability is manifested by flexion limited to 45 degrees, as would warrant a higher 10 percent evaluation based upon limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Rather, range of motion testing showed that, at its worst, each knee had flexion greater than 60 degrees, according to the November 2009 and August 2012 VA examination reports, as well as the private and VA outpatient treatment records.  Additionally, the evidence does not indicate any additional limitation of flexion to a compensable degree due to pain of either knee.  See DeLuca, 8 Vet. App. at 202.  

The Board has also considered whether a separate disability rating was warranted under Diagnostic Code 5261, for limitation of extension.  According to the evidence of record, both lay and medical, however, neither knee has demonstrated extension limited to 10 degrees, as required for a compensable evaluation.  Even factoring in pain, the Veteran's extension on VA examinations in November 2009 and August 2012 for both knees exceeded the 10 degrees required for a compensable evaluation.  Likewise, neither the private nor VA outpatient treatment records reflect extension limited to 10 degrees or greater, and neither knee has exhibited limitation of extension to a compensable degree due to pain.  Id.  

Overall, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted additional functional loss to a compensable degree from repetition.  Without any evidence of functional loss, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca, 8 Vet. App. at 202 (1995); Mitchell, 25 Vet. App. at 32. 

The Board has noted the March 2013 private diagnoses of bilateral degenerative joint disease of the knees.  A minimum rating of 10 percent is warranted for osteoarthritis of a major joint verified by x-ray.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the present case, while the March 2013 private clinical record noted diagnoses of bilateral degenerative joint disease, it also explicitly noted that no imaging studies were performed.  On VA examinations in November 2009 and August 2012, X-rays were negative for degenerative joint disease of either knee.  Likewise, April 2013 MRI studies of the knee were negative for degenerative changes of either knee.  Thus, the Board must conclude that because the March 2013 degenerative joint disease diagnosis was not verified by X-ray, a compensable initial rating based on Diagnostic Code 5003 is not warranted.  

As noted above, separate evaluations may be warranted for instability or subluxation of the knee joint.  In this regard, the Veteran has consistently complained of pain and weakness of the knees throughout the appeal period.  The Veteran is competent to describe such symptoms, and the Board finds his assertions to be credible, as his description of symptoms has been consistent throughout the pendency of this appeal.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

Considering the record as a whole, however, the Board finds the preponderance of the evidence, both lay and medical, to be against compensable ratings for instability or subluxation of either knee.  On VA examinations in November 2009 and August 2012, both knees were negative for instability or patellar or meniscal abnormality.  On both examinations, both knees were stable, and Lachman's, anterior drawer, posterior drawer, negative pivot, and negative reversed pivot tests were all negative bilaterally.  Thus, a compensable 10 percent evaluation under Diagnostic Code 5257 for lateral instability or recurrent subluxation of either knee joint is not warranted at this time, as the preponderance of the evidence is against a finding of slight instability.  

The Board also considered whether compensable evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of either knee to warrant a compensable rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage under Diagnostic Code 5259; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings are appropriate.  In the present case, the Board finds the symptoms have been relatively constant throughout the appeal period, and as such, staged ratings are not appropriate.  In conclusion, the preponderance of the evidence is against the award of compensable initial evaluations for the Veteran's strains of the bilateral knees.  As a preponderance of the evidence is against the award of increased evaluations, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has also considered entitlement to an extraschedular evaluation.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on the presence of knee joint pain, instability, and limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256-63.  The symptomatology and impairment caused by the Veteran's strains of the bilateral knees are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  


ORDER

Service connection for a right ankle disorder is denied.  

Service connection for a low back disorder is denied.  

Service connection for a burn scar of the left arm is granted.  

A compensable initial rating for a right knee strain is denied.  

A compensable initial rating for a left knee strain is denied.  


REMAND

Service Connection - Bilateral Pes Planus

The Veteran seeks service connection for bilateral pes planus.  In October 2009, during active duty service, he was seen for bilateral pes planus.  He was referred to the podiatry clinic for orthotic shoe inserts.  As the Veteran separated from service in November 2009 however, it is not clear from the record if he was ever afforded a podiatry consult while on active duty.  Upon VA examination in November 2009 following the receipt of his claim, a history of in-service pes planus was noted, but the examiner stated that a current diagnosis could not be rendered because "there is no pathology to render a diagnosis."  Subsequent VA outpatient treatment record do reflect a diagnosis of bilateral pes planus, however.  

More recently, in May 2014, the Veteran's claims file was reviewed by a VA examiner, who opined that bilateral pes planus pre-existed service and was not aggravated therein.  On Board review, however, the April 2004 service entrance examination noted no abnormalities of the feet, including bilateral pes planus, and the concurrent report of medical history is negative for any history of foot trouble of either foot.  Thus, the Board can find no specific basis in the record for the examiner's opinion that pes planus pre-existed service, and none was cited by the examiner.  Thus, a new VA examination and medical opinion is required to clarify the etiology of any current disorder of the feet.  

Service Connection - Irregular Heartbeat

The Veteran seeks service connection for a disability characterized as an irregular heartbeat.  Review of the service treatment records indicates he was issued a flight waiver in January 2005 due to a diagnosis of anomalous atrioventricular excitation.  This condition was characterized as permanent.  A prior cardiology consultation was noted to be within normal limits.  

On VA examination in November 2009, his history of an irregular heartbeat was noted, and an arrhythmia was confirmed.  The examiner declined, however, to provide a diagnosis, but did not provide a rationale for the determination that a diagnosis was not warranted.  As the Veteran was diagnosed with an arrhythmia and required a waiver in service, the Board finds additional development is required to determine if the Veteran in fact has a current cardiovascular disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA podiatry examination to determine the presence and etiology of any current disorders of the feet.  The claims file, to include any physical and/or electronic medical records, must be furnished to the examiner.  The VA examiner should note any current disorders of the feet present on examination.  For any noted disorder, the examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that any current foot disorder had its onset during service.  For the purposes of this examination, the examiner is asked to presume the Veteran was without any disorders of the feet at the time he entered into active duty service.  A rationale should be given for all opinions and conclusions rendered.  

2.  Schedule the Veteran for a VA cardiovascular examination to determine the presence and etiology of any current disorders of the heart, to include any disorder characterized by an irregular heartbeat.  The claims file, to include any physical and/or electronic medical records, must be furnished to the examiner.  All indicated tests should be accomplished.  The VA examiner should note any current disorders of the cardiovascular system present on examination.  For any noted disorder, the examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that any current cardiovascular disorder had its onset during service.  The examiner is asked to specifically address the Veteran's in-service cardiac consultations which determined he exhibited an anomalous atrioventricular excitation, as well as the November 2009 examination report which noted an arrhythmia.  If the examiner determines the Veteran exhibits a congenital or development defect, the examiner must state as such for the record.  A rationale should be given for all opinions and conclusions rendered.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


